Citation Nr: 0126018	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The appellant served on active duty in the United States Army 
from July 16, 1962 to August 15, 1962.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1998 and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (the RO).  The September 1998 
rating action denied entitlement to service connection for 
thoracic outlet syndrome; the December 2000 rating action 
denied entitlement to service connection for psychiatric 
disability.  The appellant withdrew his claim for entitlement 
to service connection for arthritis in a statement received 
by VA in March 2001 and that issue is no longer part of this 
appeal.

The appellant testified at a personal hearing chaired by the 
undersigned at the RO in August 2001. 


FINDINGS OF FACT

1.  Thoracic outlet syndrome was not shown until many years 
after service discharge and has not been shown to be causally 
related to the appellant's military service.

2.  Any current psychiatric disability clearly and 
unmistakably pre-existed the appellant's entry on active duty 
and was not permanently worsened by military service.


CONCLUSIONS OF LAW

1.  Thoracic outlet syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 1991 and Supp 2001); 38 C.F.R. §§ 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
matters relevant to both of the issues currently being 
decided.  The Board will then separately address the two 
issues on appeal.

Pertinent law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306(b) 
(2001).

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  With respect to these issues, the Board observes 
that the appellant was informed in the December 1998 
Statement of the Case and July 2001 Supplemental Statements 
of the Case of the relevant law and regulations and the type 
of evidence that could be submitted by him in support of his 
claims.  There is sufficient evidence of record with which 
the Board may make an informed decision.  The appellant has 
not pointed to any pertinent evidence which exists and which 
has not been associated with his claims folder as to these 
issues.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board has considered whether a remand of this case is 
necessary in order to provide the appellant with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the appellant's service and post-service medical records.  
Since there is no evidence of thoracic outlet syndrome until 
a number of years after service discharge and since the May 
2001 physician's opinion does not support the appellant's 
claim, remanding this issue for another medical examination 
is not necessary.  Similarly, with respect to the issue of 
entitlement to service connection for psychiatric disability, 
the Board notes that there is no post-service evidence until 
many years after service discharge and the May 2001 
physician's opinion does not support the appellant's claim.  
It is unreasonable to require a claimant to report for a VA 
examination or to ask a medical expert to review the record 
when the evidence that would result (the examination report 
or medical opinion) would not be competent evidence of the 
incurrence or aggravation of an injury in service.  In such 
cases, there is no reasonable possibility that the 
examination would aid in substantiating the claim because it 
cannot provide the missing evidence.  In the case of medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury in service unless that injury 
or disease is shown to have existed.  The evidence on this 
issue is independent of the VA examination or medical 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant].  

The appellant has been accorded ample opportunity to present 
argument in support of his claim, including presenting his 
own testimony at personal hearings in March and August 2001. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of these issues for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for thoracic outlet 
syndrome.

Factual Background

The appellant's service medical records do not reveal any 
musculoskeletal complaints or findings, including on his 
discharge physical examination in August 1962.   There was a 
complaint of chest pain recorded on July 25, 1962.  However, 
this was ascribed to anxiety.

Treatment records from E.G., M.D. dated from January 1969 to 
May 1983 reveal "shoulder-hand syndrome" in March 1974.  
Hospital records from M. Hospital reveal that the appellant 
underwent resection of the left first rib in November 1976; 
the diagnosis was left thoracic outlet syndrome.  He 
underwent resection of the right first rib at this hospital 
in February 1977, and the diagnosis was right thoracic outlet 
syndrome.  There were complaints of pain and numbness in both 
upper extremities in February 1979.

July to December 1997 records from D.R.H., M.D., reveal that 
the appellant's complaints in August 1997 included neck and 
back pain.  The impressions of K.R.S., M.D., in November 
1997, included diffuse musculoskeletal pain with chronic 
muscle tension and history of thoracic outlet syndrome.
Statements dated from January 1998 to July 2001 on file from 
the appellant's family, friends, former coworkers and people 
who knew him in school are to the effect that he was a 
healthy young man prior to service who participated in 
sports.  According to a January 1998 statement from D.E.A., 
who visited the appellant in August 1962, the appellant then 
had a neck and shoulder disability.  According to a March 
2001statement from the appellant's wife, who had worked for a 
doctor, J.C.M., who treated the appellant in 1963, the 
appellant's thoracic outlet syndrome was severe enough that 
the doctor had the appellant show his office staff that he 
could not raise his arms.

The appellant testified at a personal hearing at the RO in 
March 2001 that he went to a private physician in October 
1962 because he was having trouble raising his arms due to a 
service injury.  The appellant indicated that those medical 
records are no longer available.  The appellant's wife, who 
as noted in the paragraph immediately above was the secretary 
of the physician who treated the appellant in October 1962, 
also testified in support of the appellant's claim.

According to an April 2001 statement from J.C.M., M.D., 
records from 1963 and 1964 were no longer available.  A.A.B., 
M.D., indicates in an April 2001 statement that the appellant 
was seen in the office from 1982 to 1988 but that his office 
destroys medical records after seven years.

In comments in a report of a VA psychiatric examination in 
May 2001, the examining physician concluded "there is no 
evidence of existing service connection for the neck injury 
to the extent described by the veteran."

The August 2001 hearing testimony of the appellant and his 
wife is consistent with their previous testimony.  That is, 
the appellant testified that he injured his neck while using 
"monkey bars" during basic training and both he and his wife 
testified that he was treated for a neck/shoulder problem by 
a private physician shortly after he was separated from 
military service.  They further testified that the 
physician's medical treatment records are no longer 
available.

Analysis

The appellant contends that he should be service connected 
for thoracic outlet syndrome because he incurred an injury on 
the monkey bars during basic training that resulted in 
thoracic outlet syndrome and it has continued to bother him 
since service.  

As is made clear in the factual background section, the 
appellant was in service for less than one month.  His 
service medical records do not contain any complaints or 
findings of an upper extremity injury or which are other wise 
indicative of thoracic outlet syndrome or for that matter any 
musculoskeletal disability.  

Significantly, in his August 8, 1962 report of medical 
history, which was completed in connection with his being 
processed for separation for service, the appellant, although 
endorsing numerous physical and emotional complaints, 
responded "no" to questions concerning arthritis or 
rheumatism; bone, joint or other deformity; painful shoulder 
and neuritis.  During his March 2001 hearing at the RO, the 
appellant was asked about this by his representative.  The 
appellant responded that he signed the form but he did not 
read it and did not fill it out.  In any event, the appellant 
is responsible for the contents of the form, which he admits 
signing.  The form reads, in pertinent part above his 
signature:  "I certify that I have reviewed the information 
supplied by me and that it is true and correct to the best of 
my knowledge."

The Board has the duty to assess the credibility and weight 
to be given to the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997); Allday v. Brown, 7 Vet. App. 517, 527 (1995)  

In this case, the Board places greater weight of probative 
value on the contemporaneous statement of the appellant in 
August 1962 than it does on his recollections almost 40 years 
later.  It is clear that those recollections may have dimmed 
with the passage of many decades.  In addition, the Board may 
take into consideration the appellant's self interest in 
connection with his current claim for VA monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].   

Additionally, there is no competent medical evidence on file 
linking the appellant's post-service thoracic outlet syndrome 
to any in-service injury.  The initial clinical notation that 
might be related to thoracic outlet syndrome was not until 
"shoulder-hand syndrome" was noted in March 1974, 
approximately twelve years after the appellant was separated 
from military service.  The appellant did not undergo the 
first of his two resection surgeries due to thoracic outlet 
syndrome until November 1976, which is over fourteen years 
after service discharge.  

There is no competent medical opinion evidence which has been 
submitted by or on behalf of the appellant which supports his 
contention that his thoracic outlet syndrome is related to 
any incident of his brief military service.  The only 
evidence proffered by the appellant in support of his claim 
are his statements and the statements of other laypersons, 
including his wife.  However, it is well-settled that a 
layperson with no medical training or experience is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 49-5(1992).  Although the appellant is 
competent to report on the presence of symptomatology, he is 
not competent to ascribe any reported symptomatology to a 
medical diagnosis.  The Board accordingly assigns no weight 
of probative value to the above noted lay statements in 
support of this claim.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  There is no competent medical 
evidence concerning the inception of the claimed disability 
during the appellant's month-long period of service.  
Therefore, service connection for thoracic outlet syndrome is 
not warranted.  

2.  Entitlement to service connection for psychiatric 
disability.

Factual Background

The appellant did not note any abnormality on his May 1962 
medical history report prior to service entrance, and medical 
examination in May 1962 was within normal limits.  

The appellant entered service on July 16, 1962.  It was noted 
on July 25, 1962 that the appellant complained of left 
anterior chest pain; the impression was anxiety.  He was 
returned to duty but was to have a mental health clinic 
follow-up and to evaluated for suitability.  The appellant 
returned on July 29, 1962 because of nervousness.  According 
to a July 30, 1962 neuropsychiatric service report, the 
appellant was determined to have a character or behavior 
disorder classified as emotional instability reaction, 
chronic, severe; manifested by marked tremor and marked 
fluctuation of mood in response to situational stresses.  It 
was noted that the appellant had a moderate predisposition 
and a history of social and emotional deprivation.  There was 
marked impairment for continued military service.  It was 
concluded that the diagnosis had existed prior to service 
entrance and was not incurred in the line of duty.  It was 
recommended that the appellant be administratively separated.  
The appellant noted on his medical history report on August 
8, 1962 that he had pain or pressure in his chest, frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  Medical examination on August 8 was within normal 
limits except for emotional instability reaction, chronic, 
severe.

There is no relevant medical evidence for decades after 
service.

The impressions on a November 1997 evaluation by Dr. K.R.S 
included depression/anxiety.  According to a January 1998 
report from Dr. S., the appellant was followed for several 
problems including a history of anxiety.

According to a December 2000 statement, received by VA in 
January 2001, that is signed by 11 people who knew the 
appellant in high school, including his teacher and ball 
coach, the appellant was an active member of the school 
athletic program.  A February 2000 statement that was 
received by VA in January 2001 and is signed by eight people 
who used to work with the appellant reveals that the 
appellant had been "nervous" from the time that he started 
working at the company in November 1977 until his retirement 
in March 1998.

The appellant testified at his March 2001 RO hearing that the 
way he was treated after his upper extremity injury in 
service was very upsetting to him and that he was treated by 
his family doctor with medication for his nerves soon after 
he got out of service.  The appellant's wife testified as to 
the medications that he took for his psychiatric problems.

According to an April 2001 statement from Dr. J.C.M., the 
appellant's family doctor, his records from 1963 and 1964 
were no longer available.  

A VA psychiatric examination was conducted in May 2001.  The 
examiner noted that the file had been reviewed.  The 
appellant said that his grandmother raised him after his 
mother and father separated when the appellant was seven.  He 
noted that his grandmother raised him because he had been 
physically beaten at home.  The appellant had problems in 
school and only went to the eighth grade.  

The examiner's diagnoses were dysthymic disorder; generalized 
anxiety disorder; chronic pain with both psychological and 
medical factors; and rule out borderline intellectual 
functioning.  The examiner noted that the appellant's anxiety 
disorder likely existed prior to service, given the 
appellant's poor educational achievement and apparent abusive 
family background.  The examiner concluded that the 
appellant's current psychiatric problems were not likely 
service connected.  The examiner also opined that if the 
appellant's neck injury was service connected, then the 
appellant's anxiety/depression problems would be increased by 
his neck injury.  However, it was noted that there was no 
current evidence of existing service connection for neck 
injury to the extent described by the appellant.

The appellant testified at his August 2001 hearing that he 
participated in several sports in high school, and was not 
emotionally unstable when he entered service, and that he was 
treated after service for his nervousness with medication.  
The appellant's wife again testified in support of his claim.

Analysis

The appellant contends that he should be service connected 
for psychiatric disability because his experience in service 
resulted in a chronic psychiatric disorder.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The appellant's enlistment examination report dated in May 
1962 is silent as to a psychiatric disability prior to his 
entrance into service.  He is therefore presumed to have been 
in sound condition unless clear and unmistakable evidence 
exists to overcome the presumption.  38 U.S.C.A. § 1111 (West 
1991).  By "clear and unmistakable" evidence is meant that 
which cannot be misinterpreted and misunderstood; it is that 
which is "undebatable."  Vanerson v. West, 12 Vet. App. 254, 
258-9 (1999).

In this case, the appellant entered service on July 16, 1962.    
He complained of psychiatric problems shortly thereafter; 
"anxiety" was noted only nine days after service entrance.  
On neuropsychiatric examination on July 30, 1962, two weeks 
after he entered service, the examiner reported that the 
appellant had a history of social and emotional deprivation.  
It was concluded that he had a chronic, severe emotional 
instability reaction that had existed prior to service 
entrance.  

The May 2001 VA examination report reached exactly the same 
conclusion -- that is, the appellant had psychiatric problems 
on entering service due to his unfortunate background.  That 
report was based on a review of the file and examination of 
the appellant.

There is no medical evidence to the contrary.  Although the 
appellant has denied 
A pre-service psychiatric disorder and he has furnished lay 
statements to the effect that nobody noticed him as having 
problems before service,  as discussed above such lay 
statements are not competent and probative as to medical 
matters such as diagnosis and etiology.  See Espiritu, supra.

In summary, both the service medical records and the May 2001 
VA doctor's opinion are to the effect that the appellant's 
current psychiatric problems existed prior to service.  These 
medical conclusions are based on such objective facts as the 
appellant's poor educational achievement and his very brief 
time in service.  In the opinion of the Board, this evidence 
is clear and unmistakable and is sufficient to overcome the 
presumption of soundness at service entrance.

Having found that the clear and unmistakable evidence exists 
to rebut the presumption of soundness, the Board must next 
determine whether there exists  evidence of aggravation of 
the preexisting condition.

A finding that a preexisting disorder has been aggravated is 
dependent upon whether there has been noted any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  As noted above, 
aggravation must be determined on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  

The Board notes that the initial objective evidence of 
psychiatric disability after service discharge was not until 
November 1997, which is many decades after service discharge.   
Additionally, it was concluded by a VA examiner in May 2001, 
based on a review of the claims file and evaluation of the 
appellant, that there is no causal relationship between the 
appellant's current psychiatric disability and his military 
service.  

As discussed above, the testimony and statements by the 
appellant and his wife that he did not have any psychiatric 
problems when he entered service are not competent.  This 
also applies to the February 2000 statement from former 
coworkers.  It is now well-settled that laypersons are not 
qualified to render medical opinions regarding matters 
calling for specialized medical knowledge.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

For the reasons expressed above, the Board chooses to place 
greater weight on the service department reports, the lack of 
treatment records for decades after service discharge, and 
the findings of the VA examiner in May 2001 than it does with 
the assertions of the appellant and other lay persons made 
many years after service in connection with his claim for VA 
benefits.


After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not show that the 
appellant's psychiatric condition was aggravated beyond its 
normal course during service.  The record is devoid of any 
competent evidence, either contemporaneous with duty or 
thereafter, to indicate that the appellant's preexisting 
psychiatric disability worsened as a result of his brief 
period in the military.  There is no evidence that he 
received psychiatric treatment before service and there is no 
evidence that he received psychiatric treatment for decades 
after service.  Although the in-service emotional problems 
which are documented in the appellant's service medical 
records are arguably more severe than any such problems 
before service or for many years thereafter, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In 
this case, there is no medical evidence of worsening of the 
underlying condition.

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence 
indicates that the appellant had a psychiatric disability 
which pre-existed his brief period of active service and 
which was not aggravated by such service.  The statutory 
presumption of soundness has been rebutted by clear and 
unmistakable evidence.  Aggravation will not be conceded in 
this case because there is no medical evidence that the 
appellant's underlying psychiatric disability increased in 
severity due to his military service.  Accordingly, the 
appellant's claim for service connection for psychiatric 
disability is denied.





CONTINUED ON NEXT PAGE



ORDER

Service connection for thoracic outlet syndrome is denied.

Service connection for psychiatric disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



